Beilfuss, J.
This is an action to recover damages for a breach of contract. The contract was for the prepara*339tion of a building and the installation of aluminum siding. The defendant appeals from a judgment in favor of the plaintiff. The controlling issue is the sufficiency of the evidence. Our review of the record convinces us that the evidence is sufficient to support the findings and judgment. Therefore the judgment is affirmed without opinion pursuant to sec. (Rule) 251.93, Stats.
By the Court. — Judgment affirmed.